DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Response to Arguments/Remarks
3.	Applicant’s arguments of July 6, 2021, see pgs. 6-11, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pg. 6, regarding the previously presented objections:
It is noted that the previously presented objections have been resolved by the newly presented amendments to the claims.



A new combination of prior art references are presented such that arguments/remarks directed solely to the previously presented prior art(s) are now moot.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in line 2 “the plurality of intermetallic compounds”. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 7 recites in lines 3-5 “an intermetallic compound”. The current claim depends on claim 1 which recites “an intermetallic compound” in lines 1-2 and a relationship between the two separately introduced “an intermetallic compound” is indefinite.

7.	Claim 13 recites in line 2 “the plurality of intermetallic compounds”. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 13 recites in lines 3-5 “an intermetallic compound”. The current claim depends on claim 9 which recites “an intermetallic compound” in line 3 and a relationship between the two separately introduced “an intermetallic compound” is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as obvious over Freer et al. (US 2012/0135158 A1), hereinafter as Freer, in view of Fujisawa et al. (US 2012/0218677 A1), hereinafter as Fujisawa.

9.	Regarding Claim 1, Freer discloses a wiring structure (see Fig. 1B and [0113] “nanowire 110 having a core-shell structure”;
also note, [0102-0111] provides explanation of terms utilized throughout the prior art pertinent to nanowires) comprising a conductor (element 100, see [0114] “metallic materials such as gold, chromium, tin, nickel, aluminum etc. and alloys thereof can be used as the core material”; also see [0107] “The nanowires can also be formed from other materials such as metals such as gold, nickel, palladium, iridium, cobalt, chromium, aluminum, titanium, tin and the like, metal alloys, polymers, conductive polymers, ceramics, and/or combinations thereof.”) containing an intermetallic compound (see [0114] “metallic materials such as gold, chromium, tin, nickel, aluminum etc. and alloys thereof can be used as the core material”; also see [0107] “The nanowires can also be formed from other materials such as metals such as gold, nickel, palladium, iridium, cobalt, chromium, aluminum, titanium, tin and the like, metal alloys, polymers, conductive polymers, ceramics, and/or combinations thereof.” More than one metal material selected, nickel and aluminum) and an insulator layer (element 112, see [0114] “the metallic core can be overcoated with an appropriate shell material such as silicon dioxide or other insulating materials”),
wherein the intermetallic compound contains a first metal element (see [0114] first metal element nickel selected) and a second metal element (see [0114] second metal aluminum selected) so that the wiring structure exhibits excellent conductivity (an intermetallic compound exhibits excellent conductivity; note, the manner in which the claim is currently recited does not provide a standard to determine a degree of “excellent” conductivity such that any conductive element is considered to meet  and good adhesion property (see [0113] “a nanowire 110 having a core-shell structure, with a shell 112 around the nanowire core”; the manner in which the claim is currently recited does not provide a standard to determine a degree of “good” adhesion property such that any adhesion is considered to meet the limitation – the prior art a core-shell structure for which the intermetallic compound core is adhered to the insulator layer shell) between the intermetallic compound and the insulator layer which directly and physically contact each other without a diffusion barrier layer interposed therebetween (see Fig. 1B and [0113]), and
wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni (see [0114] first metal element nickel selected), Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al (see [0114] second metal aluminum selected) and Sb.
	Freer does not appear to explicitly disclose with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63.
	Fujisawa discloses an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 (see [0053] “Internal electrode layers of the present embodiment includes intermetallic compound comprising nickel and aluminum (hereinafter, referred as "Ni–Al intermetallic compound"). As for Ni–Al intermetallic compound, it is preferably at least one selected from NiAl, Ni3Al, Ni5Al, Ni2Al3, and NiAl3, and more preferably, NiAl or Ni3Al.” Selected as NiAl which has a 50:50 atomic ratio between Ni and Al) or from 30:70 to 37:63 (see [0053] an alternative Ni2Al3 has a 40:60 atomic ratio between Ni and Al).
	The specific type of NiAl material used for the core conductive electrode material as taught by Fujisawa is incorporated as the specific type of NiAl material used for the core conductive electrode material of Freer. The combination discloses with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 (The conductor material is combined to be NiAl) or from 30:70 to 37:63.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the specific type of NiAl material used for the core conductive electrode material as taught by Fujisawa as the specific type of NiAl material used for the core conductive electrode material of Freer, wherein the combination discloses with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63 because nickel aluminum conductor material for use as electrodes for carrying electrical current can inhibit rises and shrinkage from sintering temperature processes effecting the conductor material such as during formation of insulation material in proximity to the conductor material, electrode cutting and structural defects, such as delamination between internal electrode layers and dielectric layers and cracks in a stacked body can be suppressed (see Fujisawa [0053-0055]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known nickel and aluminum conductor material ratio for another for which preferred alternatives are provided (see Fujisawa [0053]).

10.	Regarding Claim 2, Freer and Fujisawa disclose the wiring structure according to claim 1, wherein the intermetallic compound contains two or more kinds of metal elements selected from the group consisting of Al, Fe, Co, Ni, and Zn (see Freer [0114, 0107] More than one metal material selected, nickel and aluminum; and see Fujisawa [0053] NiAl).

11.	Regarding Claim 3, Freer and Fujisawa disclose the wiring structure according to claim 1, wherein the intermetallic compound is one or more kinds selected from an intermetallic compound containing Co and Al, an intermetallic compound containing Fe and Al, an intermetallic compound containing Ni and Al (see Freer [0114, 0107] More than one metal material selected, nickel and aluminum; and see Fujisawa [0053] NiAl), an intermetallic compound containing Fe and Co, or an intermetallic compound containing Ni and Zn.

12.	Regarding Claim 4,  Freer and Fujisawa disclose the wiring structure according to claim 1, wherein the insulator layer contains an inorganic oxide (see Freer [0114] “the metallic core can be overcoated with an appropriate shell material such as silicon dioxide or other insulating materials” Silicon dioxide), an absolute value of standard free energy of oxidation of the first metal element is smaller than an absolute value of standard free energy of oxidation of the insulator layer (An absolute value of standard free energy of oxidation of the first metal nickel is smaller than an absolute value of standard free energy of oxidation of silicon of the insulator layer, silicon dioxide;
Note, the material of the first metal and insulator layer is the same as the Applicant’s invention, see original specification [0038, 0046], and see Applicant’s specification “TABLE 1” which provides the standard free energy of formation of oxide for Ni is 90, for Al is 235, and for Si is 192), and an absolute value of standard free energy of oxidation of the second metal element is larger than the absolute value of standard free energy of oxidation of the insulator layer (An absolute value of standard free energy of oxidation of the second metal aluminum is smaller than an absolute value of standard free energy of oxidation of silicon of the insulator layer, silicon dioxide;
Note, the material of the first metal and insulator layer is the same as the Applicant’s invention, see original specification [0038, 0046], and see Applicant’s specification “TABLE 1” which provides the standard free energy of formation of oxide for Ni is 90, for Al is 235, and for Si is 192).

13.	Regarding Claim 5,  Freer and Fujisawa disclose the wiring structure according to claim 1, wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni , Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al (see Freer [0114] second metal aluminum selected) and Sb.

14.	Regarding Claim 7,  Freer and Fujisawa disclose the wiring structure according to claim 1, wherein 1, wherein the intermetallic compound is provided in plural, and the plurality of intermetallic compounds includes at least one of an intermetallic compound containing Co and Al, an intermetallic compound containing Fe and Al, an intermetallic compound containing Ni and Al (see Freer [0114, 0107] More than one metal material selected, nickel and aluminum; and see Fujisawa [0053] NiAl), an intermetallic compound containing Cu and Al, and an intermetallic compound containing Ni and Sb.

15.	Regarding Claim 8,  Freer and Fujisawa disclose the wiring structure according to claim 1, wherein the wiring structure is comprised in a semiconductor device (see Freer [0338] “Numerous electronic devices and systems can incorporate semiconductor or other type devices with thin films of nanowires and/or electrical devices deposited according the techniques described herein.”) which includes a semiconductor element and a circuit (see Freer [0339] “Semiconductor devices (or other type devices) can be coupled to signals of other electronic circuits, and/or can be integrated with other electronic circuits.”), and the wiring structure is used for connecting the semiconductor element and the circuit to each other in the semiconductor device (see Freer [0339] “Semiconductor devices (or other type devices) can be coupled to signals of other electronic circuits, and/or can be integrated with other electronic circuits.”).

Claim 9,  Freer discloses a semiconductor device (see Fig. 1B, [0113] “nanowire 110 having a core-shell structure” [0339] “Semiconductor devices (or other type devices) can be coupled to signals of other electronic circuits, and/or can be integrated with other electronic circuits.”;
also note, [0102-0111] provides explanation of terms utilized throughout the prior art pertinent to nanowires;
the nanowire embodiment of Fig. 1B is utilized in a semiconductor device connection of [0339]) comprising a semiconductor element (see [0339] “Semiconductor devices”), a wiring structure (see Fig. 1B and [0113] “also note, [0102-0111] provides explanation of terms utilized throughout the prior art pertinent to nanowires” and see [0338] “Numerous electronic devices and systems can incorporate semiconductor or other type devices with thin films of nanowires and/or electrical devices deposited according the techniques described herein.”), and a circuit (see [0339] “other electrical circuits”), wherein the wiring structure includes a conductor (element 100, see [0114] “metallic materials such as gold, chromium, tin, nickel, aluminum etc. and alloys thereof can be used as the core material”; also see [0107] “The nanowires can also be formed from other materials such as metals such as gold, nickel, palladium, iridium, cobalt, chromium, aluminum, titanium, tin and the like, metal alloys, polymers, conductive polymers, ceramics, and/or combinations thereof.”) containing an intermetallic compound (see [0114] “metallic materials such as gold, chromium, tin, nickel, aluminum etc. and alloys thereof can be used as the core material”; also see [0107] “The nanowires can also be formed from other materials such as metals such as gold, nickel, palladium, iridium, cobalt, chromium, aluminum, titanium, tin and the like, metal alloys, polymers, conductive polymers, ceramics, and/or combinations thereof.” More than one metal material selected, nickel and aluminum) and an insulator layer (element 112, see [0114] “the metallic core can be overcoated with an appropriate shell material such as silicon dioxide or other insulating materials”) and connects the semiconductor element and the circuit to each other (see [0338-0339] The nanowire couples the semiconductor device to the circuit),
wherein the intermetallic compound contains a first metal element (see [0114] first metal element nickel selected) and a second metal element (see [0114] second metal aluminum selected) so that the wiring structure exhibits excellent conductivity (an intermetallic compound exhibits excellent conductivity; note, the manner in which the claim is currently recited does not provide a standard to determine a degree of “excellent” conductivity such that any conductive element is considered to meet the limitation with respect to an insulator) and good adhesion property (see [0113] “a nanowire 110 having a core-shell structure, with a shell 112 around the nanowire core”; the manner in which the claim is currently recited does not provide a standard to determine a degree of “good” adhesion property such that any adhesion is considered to meet the limitation – the prior art a core-shell structure for which the intermetallic compound core is adhered to the insulator layer shell) between the intermetallic compound and the insulator layer which directly and physically contact each other without a diffusion barrier layer interposed therebetween (see Fig. 1B and [0113]), and
wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni (see [0114] first metal element nickel selected), Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al (see [0114] second metal aluminum selected) and Sb.
	Freer does not appear to explicitly disclose with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63.
	Fujisawa discloses an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 (see [0053] “Internal electrode layers of the present embodiment includes intermetallic compound comprising nickel and aluminum (hereinafter, referred as "Ni–Al intermetallic compound"). As for Ni–Al intermetallic compound, it is preferably at least one selected from NiAl, Ni3Al, Ni5Al, Ni2Al3, and NiAl3, and more preferably, NiAl or Ni3Al.” Selected as NiAl which has a 50:50 atomic  or from 30:70 to 37:63 (see [0053] an alternative Ni2Al3 has a 40:60 atomic ratio between Ni and Al).
	The specific type of NiAl material used for the core conductive electrode material as taught by Fujisawa is incorporated as the specific type of NiAl material used for the core conductive electrode material of Freer. The combination discloses with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 (The conductor material is combined to be NiAl) or from 30:70 to 37:63.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the specific type of NiAl material used for the core conductive electrode material as taught by Fujisawa as the specific type of NiAl material used for the core conductive electrode material of Freer, wherein the combination discloses with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63 because nickel aluminum conductor material for use as electrodes for carrying electrical current can inhibit rises and shrinkage from sintering temperature processes effecting the conductor material such as during formation of insulation material in proximity to the conductor material, electrode cutting and structural defects, such as delamination between internal electrode layers and dielectric layers and cracks in a stacked body can be suppressed (see Fujisawa [0053-0055]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known nickel and aluminum conductor material ratio for another for which preferred alternatives are provided (see Fujisawa [0053]).

17.	Regarding Claim 10,  Freer and Fujisawa disclose the semiconductor device according to claim 9, wherein the insulator layer contains an inorganic oxide (see Freer [0114] “the metallic core can be overcoated with an appropriate shell material such as silicon dioxide or other insulating materials” , an absolute value of standard free energy of oxidation of the first metal element is smaller than an absolute value of standard free energy of oxidation of the insulator layer (An absolute value of standard free energy of oxidation of the first metal nickel is smaller than an absolute value of standard free energy of oxidation of silicon of the insulator layer, silicon dioxide;
Note, the material of the first metal and insulator layer is the same as the Applicant’s invention, see original specification [0038, 0046], and see Applicant’s specification “TABLE 1” which provides the standard free energy of formation of oxide for Ni is 90, for Al is 235, and for Si is 192), and an absolute value of standard free energy of oxidation of the second metal element is larger than the absolute value of standard free energy of oxidation of the insulator layer (An absolute value of standard free energy of oxidation of the second metal aluminum is smaller than an absolute value of standard free energy of oxidation of silicon of the insulator layer, silicon dioxide;
Note, the material of the first metal and insulator layer is the same as the Applicant’s invention, see original specification [0038, 0046], and see Applicant’s specification “TABLE 1” which provides the standard free energy of formation of oxide for Ni is 90, for Al is 235, and for Si is 192).

18.	Regarding Claim 11,  Freer and Fujisawa disclose the semiconductor device according to claim 9, wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni (see Freer [0114] first metal element nickel selected), Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al (see Freer [0114] second metal aluminum selected) and Sb.

19.	Regarding Claim 13,  Freer and Fujisawa disclose the semiconductor device according to claim 9, wherein the plurality of intermetallic compounds includes at least one of an intermetallic compound containing Co and Al, an intermetallic compound containing Fe and Al, an intermetallic compound containing Ni and Al (see Freer [0114, 0107] More than one metal material selected, nickel and aluminum; and see Fujisawa [0053] NiAl), an intermetallic compound containing Cu and Al, and an intermetallic compound containing Ni and Sb.

20 .	Claims 6 and 12 are rejected under 35 U.S.C. 103 as obvious over Freer et al. (US 2012/0135158 A1), hereinafter as Freer, in view of Fujisawa et al. (US 2012/0218677 A1), hereinafter as Fujisawa, in view of Gershon et al. (US 2018/0078470 A1), hereinafter as Gershon.
[Chan et al. (US 2016/0248118 A1), hereinafter as Chan is utilized herein as evidence]

21.	Regarding Claim 6,  Freer and Fujisawa disclose the wiring structure according to claim 1.
	Freer and Fujisawa do not appear to explicitly disclose wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer.
	Gershon discloses a core, a metal oxide layer interposed between the core and insulator layer (see Fig. 2 core element 102, metal oxide layer element 202, and insulator layer element 104, see [0019] “a coating that utilizes multiple layers in an ARC stack, namely layer 202 and layer 104” and [0022] “the one or more coating materials can include silicon dioxide … aluminum oxide, titanium dioxide, or one or more combination thereof” Element 202 is selected as aluminum oxide and element 104 is selected as silicon dioxide).
	The metal oxide layer interposed between the core and insulator layer as taught by Gershon is incorporated as a metal oxide layer interposed between the core and insulator layer of Freer and Fujisawa. The combination discloses wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer (See 
Note, the language, term, or phrase “formed by bonding”, is directed towards the process of forming through a method of bonding.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “formed by bonding” only requires “a metal oxide layer at least of the second metal element with oxygen”, which does not distinguish the invention from the combination of Gershon, Freer, and Fujisawa which teaches the structure as claimed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the metal oxide layer interposed between the core and insulator layer as taught by Gershon as a metal oxide layer interposed between the core and insulator layer of Freer and Fujisawa, wherein the combination discloses wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer 
material selection of the multilayer coating can effect a space charge effect (see evidentiary reference Chan [0062] “shells can be deposited onto the nanowires … shell materials for studying space charge effects include polymers such as polyethylene oxide and non-conductors like Al2O3 and SiO2” and see [0063] “nanowire cores can be coated with multiple shells to make core-shell-shell materials”)
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known single layer coating for a multilayer coating wherein the materials are provided together for a similar device (see Gershon [0022, 0024] and Chan [0062-0063]; also see evidentiary reference Chan Figs. 2A-B & [0043, 0050-0051] which shows alternative applicability of core-shell particles and core-shell nanowires).

22.	Regarding Claim 12,  Freer and Fujisawa disclose the semiconductor device according to claim 9.
Freer and Fujisawa do not appear to explicitly disclose wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer.
	Gershon discloses a core, a metal oxide layer interposed between the core and insulator layer (see Fig. 2 core element 102, metal oxide layer element 202, and insulator layer element 104, see [0019] “a coating that utilizes multiple layers in an ARC stack, namely layer 202 and layer 104” and [0022] “the one or more coating materials can include silicon dioxide … aluminum oxide, titanium dioxide, or one or more combination thereof” Element 202 is selected as aluminum oxide and element 104 is selected as silicon dioxide).
wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer (See Freer, an aluminum oxide layer is incorporated between the core element 100 and the insulator layer element 112;
Note, the language, term, or phrase “formed by bonding”, is directed towards the process of forming through a method of bonding.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “formed by bonding” only requires “a metal oxide layer at least of the second metal element with oxygen”, which does not distinguish the invention from the combination of Gershon, Freer, and Fujisawa which teaches the structure as claimed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the metal oxide layer interposed between the core and insulator layer as wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer because the combination may provided a gradient or textured multilayer coating (see Gershon [0022-0024]);
material selection of the multilayer coating can effect a space charge effect (see evidentiary reference Chan [0062] “shells can be deposited onto the nanowires … shell materials for studying space charge effects include polymers such as polyethylene oxide and non-conductors like Al2O3 and SiO2” and see [0063] “nanowire cores can be coated with multiple shells to make core-shell-shell materials”)
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known single layer coating for a multilayer coating wherein the materials are provided together for a similar device (see Gershon [0022, 0024] and evidentiary reference Chan [0062-0063]; also see evidentiary reference Chan Figs. 2A-B & [0043, 0050-0051] which shows alternative applicability of core-shell particles and core-shell nanowires).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818